DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 27 February 2020.
Claims 1-14 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance
Best U.S. Reference:  MIHIC et al., US Patent Application 2013/0275277 A1 (“Mihic”) in combination with Joshi et al., US Patent Application Publication 2014/0025420 A1 (“Joshi”) teaches a system and method for determining optimal product assortments and shelf space product placement optimization.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor rends the claims obvious either alone or in combination.  Mihic and Joshi do not determine the available front facing space based on a predicted shipment volume obtained as a result of demand prediction of the article placed in the frontage space in a future specified time period.  Therefore, the combinations of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable.

Conclusion





Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687